DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach a first switch unit and a second switch unit are further provided in each of the sub-pixel regions; wherein the first view pixel is respectively connected with one of the scan lines and one of the data lines through the first switch unit, the second view pixel is respectively connected with one of the scan lines and one of the data lines through the second switch unit, and the first switch unit and the second switch unit in a same one of the sub-pixel regions are connected with a same one of the scan lines and a same one of the data lines; wherein the first switch unit and the second switch unit are both thin film transistors; and wherein a threshold voltage of the first switch unit is greater than a threshold voltage of the second switch unit, so that the display panel controls the first view pixel and the second view pixel according to a relationship between the driving voltage and the threshold voltage of the first switch unit and a relationship between the driving voltage and the threshold voltage of the second switch unit. 
	Huang in view of Chung as previously cited does teach a display apparatus comprising: a display panel comprising a plurality of rows of scan lines and a plurality of columns of data lines, the plurality of rows of scan lines and the plurality of columns of data lines defining a plurality of sub-pixel regions, a first view pixel and a second view pixel being provided in each of the sub-pixel regions; and a view control device connected with the display panel, the view control device configured to: identify a number of users on a user side of the display panel; and control a driving voltage of the scan lines .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHU VU/Primary Examiner, Art Unit 2871